DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed June 1, 2022, has been received and entered.
	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on June 1, 2022, is acknowledged.  The traversal is on the ground(s) that it would not have been obvious to have provided a supporting stand (common in laboratories) for positioning the apparatus of Balasubramanian (US 2005/0106718) cited in the last Office Action to demonstrate that the inventions lack unity.  Applicant asserts that a supporting stand is not a positioning element since a supporting stand is not capable of positioning the tip orifice.  This is not found persuasive because the term “positioning element’ is not clearly defined in the specification (see ‘Claim Interpretation’ section and rejection under 35 U.S.C. 112(b) below).  A supporting stand provides equipment at a particular location, which reads on the ‘positioning’ of the equipment.  Applicant has not persuasively explained what structure(s) are required that would differentiate a “positioning element” from a supporting stand. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 are examined on the merits.

Drawings
The drawings are objected to because the single view is numbered as “Fig. 1.”  As set forth in 37 C.F.R. 1.84(u)(1), where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1 is objected to because the word “and” should be inserted at the end of line 5 in order to set forth that the next recitation (“a discharging/drawing element…”) is the last component of the apparatus.
Claim 1 is also objected to because a comma should be inserted at the end of line 9 (i.e., end of step a).
Claim 1 is also objected to because the word “and” should be inserted at the end of line 15 (i.e., end of step d) in order to set forth that the next step (step e) is the last step of those recited in the claim.  
Since claim 1 is objected to, its dependent claims, claims 2-5, must be objected to.
Claim 5 is objected to because the full name (circulating tumor cell; see page 8, line 22 of the specification) corresponding to the abbreviation “CTC” should be recited.  The full name corresponding to an abbreviation should be recited in parentheses at the first instance an abbreviation appears in the claims.
Claim 6 is objected to because the word “and” should be inserted at the end of line 4 in order to set forth that the next recitation (“a discharging/drawing element…”) is the last component of the apparatus.
Claim 6 is objected to because a comma should be inserted at the end of line 12 (i.e., end of step c).
Claim 7 is objected to because the word “and” should be inserted at the end of line 5 in order to set forth that the next recitation (“a discharging/drawing element…”) is the last component of the apparatus.
Additionally, claim 7 is objected to because a comma should be inserted at the end of line 13 (i.e., end of step c) and the end of line 15 (i.e., end of step d).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“positioning element” in claims 1, 6, and 7
“discharging/drawing element” in claims 1, 6, and 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “positioning element” and “discharging/drawing element” in claims 1, 6, and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed functions of “positioning” and “discharging/drawing.”  
In particular, the specification states that the positioning element is capable of positioning the tip orifice of the capillary (page 3, line 2), but does not set forth the structure for performing that function, and does not provide enough description for one of ordinary skill in the art to understand which structure(s) perform the claimed function of positioning.  The specification discloses that in one embodiment, the positioning element is a high precision robotic arm configured to position the tip orifice of the capillary in three dimensional space (page 11, lines 21-23).  However, this serves as one example that does not limit the positioning element to only that structure.  
Regarding the “discharging/drawing element,” the specification states that the discharging/drawing element is capable of causing a discharge of liquid from the capillary as well as causing a drawing of liquid into the capillary (page 3, lines 3-4), but does not set forth the structure for performing that function, and does not provide enough description for one of ordinary skill in the art to understand which structure(s) perform the claimed function of discharging/drawing.  The specification discloses that in a preferred embodiment, the discharging/drawing element can be a high precision pump that allows to either discharge or draw small volumes of treatment solution in the nanoliter range to take up single particulate targets such as animal cells for treatment (page 11, lines 25-30).  However, this serves as one example that does not limit the discharging/drawing element to only that structure. 
Therefore, claims 1-7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claims 1, 6, and 7 are rendered indefinite by the recitation “discharging/drawing element” since it is unclear how the forward slash (/) modifies the terms.  It is unclear whether it serves as a substitute for “and” or “or.”  Therefore, claims 1-7 must be rejected under 35 U.S.C. 112(b).  For the purpose of applying prior art, the “discharging/drawing element” will be interpreted as “discharging and drawing element.”  
Claim 2 recites the limitation "The method of isolating and treating a cell according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 recites “A method of isolating and treating a particulate target” characterized in that “the particulate target is a single animal cell or an aggregate thereof.”  This limitation in claim 1 does not include the scope of isolating and treating a cell, encompassing any cell, not only an animal cell.  Since there is insufficient antecedent basis for a method of isolating and treating a cell other than an animal cell, then the recitation of “The method of isolating and treating a cell according to claim 1” lack antecedent basis.
Claim 4 is indefinite because the recitation that the orifice of the capillary “comes at least within 20 µm” and preferably “at least within 10 µm” of the particulate target is confusing.  The term “at least” makes the limitation regarding the positioning of the orifice of the capillary confusing.  It is unclear whether it allows for the orifice of the capillary to be positioned at distances greater than 20 µm or 10 µm from the particulate target, or whether it requires that the orifice of the capillary is positioned no further than 20 µm or 10 µm from the particulate target. 
Regarding claim 4, the phrase "preferably" at lines 3, 5, and 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 5 recites the limitation "the particulate target substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite a “particulate target substrate,” and instead only refers to a “particulate target.”  For the purpose of applying prior art, the limitation of “the particulate target substrate” will be interpreted as “the particulate target.”
Regarding claim 5, the phrase "preferably" at lines 3 and 5 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is also rendered indefinite by the recitation “the bottom plate of a cell culturing container.”  A plate is a container, and thus it is unclear what is meant by a “bottom plate” of a “cell culturing container.”  
Regarding claims 6 and 7, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase “preferably” is recited in the third-to-last line of claim 6 and the second-to-last line of claim 7.
Claims 6 and 7 are rendered indefinite by the recitation “characterized in that the target cell is a single animal cell or an aggregate thereof.”  An aggregate of a single animal cell comprises a plurality of cells, and thus is not drawn to a single cell.  Therefore, it is unclear how a target cell, which is a single cell, can be an aggregate of a single animal cell.  NOTE: This recitation is in the optional step f, and thus it is an optional limitation regarding the target cell in claims 6 and 7.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above in the rejection under 35 U.S.C. 112(b) regarding the “positioning element” and the “discharging/drawing element,” the specification does not provide adequate structures to perform the claimed functions of positioning the tip orifice of the capillary, or causing a discharge of treatment liquid from the capillary as well as causing a drawing of treatment liquid into the capillary.  The specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  The specification discloses one example of the positioning element (a high precision robotic arm as described on page 11, lines 21-23) and one example of the discharging/drawing element (high precision pump as described on page 11, lines 25-30), but the specification does not describe the broader scope of all structures for performing the claimed functions.  The specification only provides written description for the narrower scope of the examples of the positioning element and the discharging/drawing element.  Thus there is insufficient written description for the full scope of the “positioning element” and the “discharging/drawing element.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 2 recites “The method of isolating and treating a cell according to claim 1.”  However, claim 1 recites “A method of isolating and treating a particulate target” characterized in that “the particulate target is a single animal cell or an aggregate thereof.”  Claim 2 does not require that the cell is an animal cell.  Therefore, claim 2 fails to include all the limitations (namely, that the cell that is isolated and treated is an animal cell) of parent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterbauer (Lab on a Chip. 2006. 6: 857-863).
Peterbauer discloses harvesting cell colonies from chemically patterned surfaces using an automated device (page 858, last paragraph; page 861, left column, last paragraph; Figure 6 on page 862).  Cells, specifically rat skeletal myoblast cells, HEK 293 human embryonic kidney cells, and Caco-2 colon carcinoma cells, were adhered and spread exclusively on modified areas on the surfaces of Ultra Low Attachment dishes (ULAs) and poly(vinyl alcohol) films covalently bonded on glass cover slips (abstract; page 858, left column, first paragraph).  The cell colonies on the chemically patterned surfaces thus comprise animal cells and read on aggregates of animal cells.  
The automated device comprises a pipette tip connected via a tube to a syringe with a motorized plunger, wherein the pipette tip was filed with a trypsin solution (paragraph bridging pages 858 and 859; Figure 6).  The pipette tip reads on the claimed ‘capillary,’ the opening of the pipette tip reads on the claimed ‘tip orifice,’ and the inside of the pipette tip reads on the claimed ‘internal cavity’ comprising a trypsin solution reading on the claimed ‘treatment liquid.’  The pipette tip is held within the conical receiver of a robotic arm (paragraph bridging pages 858 and 859).  By means of the robotic arm, the conical receiver holding the pipette tip is placed over a cell colony (page 861, left column, last paragraph).  Therefore, the robotic arm of Peterbauer reads on the claimed ‘positioning element capable of positioning the tip orifice of the capillary.’  The syringe with the motorized plunger is used for dispensing the trypsin solution by several plunger strokes, and for dispensing and aspirating the cells of the cell colony into the pipette tip by plunger strokes (page 859, left column, first paragraph).  Therefore, the syringe with the motorized plunger reads on the claimed ‘discharging/drawing element capable of causing a discharge of treatment liquid from the capillary as well as causing a drawing of treatment liquid into the capillary.’  As such, the method of Peterbauer uses an apparatus reading on the apparatus recited in the instant claims.   
By means of the robotic arm, the miniaturized cloning cylinder (Clonetip) fitted onto the pipette tip prefilled with trypsin solution was placed over a cell colony by means of the robotic arm (page 861, left column, second paragraph), and the assembly was lowered onto the surface, thereby enclosing the cell colony (page 859, left column, first paragraph).  In order to place the pipette tip over the cell colony by means of the robotic arm, then the cell colony inherently had to be located, reading on step a of instant claim 1.  The movement of the pipette tip over the cell colony and lowered onto the surface by means of the robotic arm as taught in Peterbauer reads on step b of instant claim 1 of positioning the tip orifice (the orifice of the pipette tip) of the capillary (the pipette tip) such that the tip orifice of the capillary comes in proximity to the particulate target (the cell colony, comprising animal cells and reading on an aggregate of animal cells), using the positioning element (the robotic arm).
Then, the trypsin solution was dispensed within the Clonetip by several plunger strokes (page 859, left column, first paragraph), and the encircled area was perfused with the trypsin solution (page 861, left column, last paragraph).  This reads on step c of instant claim 1 of discharging the treatment liquid (trypsin solution) such as to enclose the particulate target (the cell colony, comprising animal cells and reading on an aggregate of animal cells) in the treatment liquid.  This step of Peterbauer is performed using the syringe with a motorized plunger reading on the claimed ‘discharging/drawing element.’
After detachment of the cells from the surface, the cells of the colony are dispensed by plunger strokes and aspirated into the pipette tip (page 859, left column, first paragraph).  This reads on step d of instant claim 1 of drawing the particulate target (the cell colony) enclosed in the treatment liquid (trypsin solution) into the internal cavity of the capillary (the pipette tip).  Since the cells are in the presence of the trypsin solution inside the pipette tip, then the cells are treated with the trypsin solution inside the internal cavity of the pipette tip.  Therefore, Peterbauer teaches step e of instant claim 1 of treating the particulate target (the cell colony) within the internal cavity of the capillary (the pipette tip) comprising the treatment liquid (the trypsin solution).  Moreover, since the cell colony is made up of animal cells and the cell colony itself reads on an aggregate of animal cells, then the steps of the method of Peterbauer are performed on a single animal cell and an aggregate of animal cells.  As such, Peterbauer anticipates instant claims 1 and 2 (trypsin solution does not read on a growth medium).
Regarding instant claims 3 and 7, Peterbauer discloses the trypsin solution as being PBS (phosphate-buffered saline) containing trypsin and EDTA (page 858, left column, last paragraph; page 861, left column, last paragraph).  The trypsin solution thus reads on a ‘proteolytic treatment buffer’ of instant claim 3 and a ‘proteolytic buffer’ of instant claim 7.  Further regarding instant claim 7, in locating the cell colony on the surface and delivering the trypsin solution to the cell colony to detach the cells from the surface as taught in Peterbauer, then a target cell (any cell of the cell colony) is located and a target cell (any cell of the cell colony) is essentially enclosed in the proteolytic buffer (the trypsin solution).  Providing the cells of the cell colony in the presence of the trypsin solution inside the pipette tip reads on allowing a target cell (any cell of the cell colony) to be proteolytically treated within the internal cavity of the capillary (the pipette tip).  Since Peterbauer discloses the steps of instant claim 7, then a target cell (any cell of the cell colony) is isolated and proteolytically treated.  As such, Peterbauer also anticipates instant claim 7.
Regarding instant claim 4, Figure 6(e) on page 862 shows the harvested cells.  Based on the scale bar on Figure 6(e), it is evident that a harvested cell has the size of about 50 µm.  Therefore, the particulate target (the animal cells which are within the cell colony) of Peterbauer has a size falling in the claimed range of ‘from 100 nm to 100 µm’ of instant claim 4.  As such, instant claim 4 is anticipated.
Regarding instant claim 5, the cell colony is located on the surface of a glass cover slip or Ultra Low Attachment dish (ULA) (abstract; page 858, left column, first paragraph and right column, last paragraph), wherein the glass cover slip and the ULA each read on a ‘substrate,’ the glass cover slip reads on a ‘microscope slide’ and the interior surface of the ULA reads on the ‘bottom plate of a cell culturing container’ (interpreted by the Examiner as a bottom surface of a cell culturing container).  Therefore, instant claim 5 is anticipated.
A holding of anticipation is clearly required.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkar (Nature Communications. 2014. 5: 3241. 8 pages. Listed on IDS filed 6/19/19).
Sarkar discloses using an integrated microfluidic probe device that assays the contents of single adherent cells from standard tissue culture (page 2, right column, third paragraph).  The device comprises a tip for cell lysis and collection (page 2, right column, second-to-last paragraph), wherein the probe tip contains three microchannels used to create a lysis zone by hydrodynamic confinement using a simultaneous outflow and inflow of lysis buffer controlled by syringe pumps.  See Figure 1(a).  The tip thus comprises a capillary (a microchannel) comprising a tip orifice and an internal cavity (inside of a microchannel), said internal cavity comprising a treatment liquid (lysis buffer).  Additionally, Sarkar teaches that the microfluidic probe was positioned near the cell of interest using a micromanipulator (page 7, left column, last paragraph).  The micromanipulator reads on the claimed ‘positioning element’ capable of positioning the tip orifice of the capillary (a microchannel of the tip).  The syringe pumps of the Sarkar device read on the claimed ‘discharging/drawing element’ capable of cause a discharge of treatment liquid (lysis buffer) from the capillary as well as causing a drawing of treatment liquid into the capillary (a microchannel).  As such, the method of Sarkar uses an apparatus reading on the apparatus recited in the instant claims.
HepG2 cells were plated on a standard tissue culture plate and allowed to attach (page 7, left column, fourth and last paragraphs).  A HepG2 cell reads on a ‘particulate target’ that is a single animal cell.  In the method of Sarkar, the cell plate was placed on a microscope and the microfluidic probe was positioned near the cell of interest using a micromanipulator (page 7, left column, last paragraph).  To position the microfluidic probe near the cell of interest, then the cell of interest had to have been located.  Therefore, Sarkar teaches step a and b (the micromanipulator reads on the ‘positioning element’) of instant claims 1 and 6.  A lysis zone was created by starting the outflow of the lysis buffer while maintaining inflow through the device, wherein inflow and outflow of lysis buffer were each controlled by a separate syringe pump (page 7, left column, last paragraph).  Lysis of only a single targeted cell near the probe tip is allowed (page 2, last paragraph) which indicates that the lysis buffer contacts a single targeted cell.  Therefore, the outflow of lysis buffer is drawn to discharging of treatment liquid that is a cell lysis buffer such as to enclose the particulate target (the single targeted cell), reading on step c of instant claim 1.  This is done using a syringe pump reading on the claimed ‘discharging/drawing element,’ thereby reading on step c of instant claim 6.
Then, Sarkar teaches that the captured single-cell lysate is pulled into the device by flow along the outer microchannels (page 3, left column, last paragraph).  This reads on step d of instant claim 1, as well as reading on step d of instant claim 6 (the flow is controlled in the  device by syringe pumps, reading on the claimed ‘discharging/drawing element.’).  Since the single cell is in the presence of the lysis buffer while inside the tip of the device, then the single cell is treated with the lysis buffer, reading on step e of instant claim 1.  As such, instant claims 1, 2 (lysis buffer is not a growth medium), and 3 (cell lysis buffer) are anticipated.  Since the single cell is in the presence of the lysis buffer while inside the tip of the device, then the single cells is allowed to be lysed within the internal cavity of the tip comprising the lysis buffer.  Any extent of cell lysing reads on ‘allowing the target cell to be lysed’; thus providing a cell lysate inside the tip of Sarkar reads on ‘allowing the target cell to be lysed.’  As such, Sarkar teaches step e of instant claim 6.  Since step f of instant claim 6 is optional, then Sarkar anticipates instant claim 6.
Regarding instant claim 4, Sarkar discloses that the diameter of the cell is about 15 µm (page 2, last paragraph).  Thus the particulate target (the cell which is an animal cell) of Sarkar has a size that falls in the range of ‘from 100 nm to 100 µm’ of instant claim 4.  As such, instant claim 4 is anticipated.
Regarding instant claim 5, Sarkar discloses that the HepG2 cells are on a standard tissue culture plate on which they are allowed to attach (page 7, left column, fourth and last paragraphs).  The culture plate reads on a ‘substrate,’ and the surface on it the cells attach reads on a ‘bottom plate of a cell culturing container’ of instant claim 5 (interpreted by the Examiner as a bottom surface of a cell culturing container).  Therefore, instant claim 5 is anticipated.
A holding of anticipation is clearly required.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651